Citation Nr: 0715536	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-07 698	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for death pension benefits.

3.  Entitlement to service connection for post-traumatic 
stress disorder, for purposes of accrued benefits.

4.  Entitlement to service connection for ischemic heart 
disease, for purposes of accrued benefits.

5.  Entitlement to service connection for eczema, for 
purposes of accrued benefits.

6.  Entitlement to service connection for pneumonia, for 
purposes of accrued benefits.
7.  Entitlement to an increased rating for a gunshot wound of 
the right arm, rated as 30 percent disabling, for purposes of 
accrued benefits.

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound, for purposes 
of accrued benefits.

9.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service 
connected disability, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served as a recognized guerilla from October 1942 
to January 1944 and February 1944 to November 1945.  The 
veteran died in February 2004, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death, death pension and accrued benefits.  The 
Board notes that the RO denied entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 in a July 2005 rating decision.  The 
appellant has not appealed that decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claims that she has 
not submitted to VA.

2.  The cause of the veteran's death was cardiovascular 
disease, to include ischemic heart disease and a stroke. 

3.  The only service connected disability during the 
veteran's lifetime was residuals of a gunshot wound of the 
right arm.

4.  The veteran's fatal cardiovascular and cerebrovascular 
diseases were not present during service or for many years 
thereafter; there is no competent evidence of a nexus between 
such and service, nor is there medical evidence to show that 
the veteran's residuals of a gunshot wound of the right arm 
contributed materially or substantially to his death.  

5.  The veteran was not a prisoner of war.

6.  The veteran had recognized guerilla service during World 
War II.   

7.  The veteran's service does not provide legal entitlement 
to VA nonservice-connected death pension benefits.
8.  The evidence does not show the veteran has a diagnosis of 
post-traumatic stress disorder linked to service, to include 
a confirmed in-service stressor, or to his service-connected 
residuals of a gunshot wound of the right arm.

9.  Ischemic heart disease was not present during service or 
for many years thereafter and there is no competent evidence 
that links the veteran's fatal heart disease to service or to 
his service-connected residuals of a gunshot wound of the 
right arm.

10.  There is no competent evidence that establishes a nexus 
between a current skin disease, to include eczema, to his 
recognized service.

11.  There is no competent evidence that establishes a nexus 
between a current lung disorder, to include pneumonia or 
residuals of same, to his recognized service.

12.  The veteran sustained a gunshot wound of the right arm 
during service that resulted in moderately severe injury to 
the affected muscle group; but the preponderance of the 
evidence is against a finding of severe muscle injury or 
functional impairment.

13.  The veteran did not require the regular assistance of 
another person to perform activities of daily living as a 
result of his service-connected residuals of a gunshot wound 
of the right arm. 

14.  The veteran's only service connected disability was 
residuals of a gunshot wound to the right arm, rated 30 
percent; the evidence does no indicate that he was precluded 
from securing and following some form of substantially 
gainful employment as a result of his service-connected 
disability.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2006).

2.  The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006).

3.  For purposes of entitlement to accrued benefits, post-
traumatic stress disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2006).

4.  For purposes of entitlement to accrued benefits, ischemic 
heart disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2006).

5.  For purposes of entitlement to accrued benefits, eczema 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.1000 (2006).

6.  For purposes of entitlement to accrued benefits, 
pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5121 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.1000 (2006).

7.  For purposes of entitlement to accrued benefits, at the 
time of the veteran's death, the criteria for a rating in 
excess of 30 percent for a gunshot wound of the right arm had 
not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.321, 3.1000, 4.1-4.16, 4.56, 4.73, Diagnostic 
Code 5303 (2006).
8.  For purposes of entitlement to accrued benefits, at the 
time of the veteran's death, criteria for special monthly 
compensation based on the need for regular aid and attendance 
and/or housebound status had not been met. 38 U.S.C.A. §§ 
1114, 5121 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352, 
3.1000 (2006).

9.  For purposes of entitlement to accrued benefits, at the 
time of the veteran's death, the criteria for a total 
disability rating based on individual unemployability have 
not been met.  38 U.S.C.A. § 1155, 5121 (West  2002); 38 
C.F.R. §§ 3.340, 3.341, 3.1000, 4.1-4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding the appellant's claims for service connection for 
the cause of the veteran's death and eligibility for death 
pension, the Board finds that VA has met these duties with 
regard to the claim adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in March 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The appellant was informed about the 
information and evidence not of record that is necessary to 
substantiate her claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and she was advised to 
provide any evidence in her possession that pertains to the 
claims.
With respect to the Dingess requirements, while the March 
2004 letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, such failure is harmless because 
the preponderance of the evidence is against the appellant's 
claims.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The March 2004 VCAA notification letter was 
furnished to the appellant prior to the August 2004 RO 
decisions that are the subject of this appeal.  

Regarding the appellant's claims for accrued benefits, 
additional notification regarding these claims is not 
necessary.  The determination of the claims for accrued 
benefits is dependent upon the evidence of record at the time 
of the veteran's death.  Providing additional notification 
regarding accrued benefits would service no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield II, 444 F.3d 
1328 (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes private 
medical records and VA medical records, including VA 
examination reports.  As the veteran died of cerebrovascular 
and cardiovascular diseases and such was nether shown in 
service nor for many years thereafter and there is no 
competent evidence that suggests a nexus between the 
veteran's fatal diseases and service or his only service-
connected disability (residuals of a gunshot wound of the 
right arm), there is no duty to provide a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Service Connection for Cause of Death

The veteran died in February 2004.  The death certificate 
reveals that the immediate cause of death was cardiovascular 
disease/ischemic stoke.  

At the time of his death, the veteran was service connected 
for a gunshot wound of the right arm, rated as thirty percent 
disabling.  The veteran claimed that he was a prisoner of war 
(POW) from January 17, 1943 to January 22, 1943.  The 
appellant claims that either the veteran's cardiovascular 
disease and/or ischemic strokes were caused by his service-
connected gunshot wound or were caused by the hardships 
endured as a POW.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a disability medically shown to be proximately due to or 
the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Under 38 C.F.R. § 3.307(a)(3), certain chronic diseases will 
be found to be service connected, if they become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  The list of chronic diseases 
includes cardiovascular-renal disease and cerebrovascular 
disease.  38 C.F.R. § 3.309(a).  Under 38 C.F.R. 
§ 3.307(a)(5), certain diseases will be found to be service 
connected, if they become manifest to a degree of 10 percent 
or more at any time after discharge, for former prisoners of 
war, even if the is no evidence of such disease during the 
period of service.  

For a veteran who was a prisoner of war for any period of 
time, this list of certain diseases includes atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia), and stroke and its complications.  38 C.F.R. 
§ 3.309(c).
There is no competent medical evidence that the veteran had 
cardiovascular disease, cerebrovascular disease, or the 
complications or symptoms thereof, to include ischemic heart 
disease and a stroke, either during service or for many years 
thereafter.  There is no competent medical evidence or 
competent medical opinion linking the veteran's death causing 
diseases to service or to his service-connected gunshot wound 
of the right arm.  

Regarding the appellant's claim that the veteran was a POW, 
the Board must accept the findings of the appropriate service 
department that a person was a prisoner of war unless a 
reasonable basis exists for questioning it.  See 38 C.F.R. 
§ 3.1(y).  There are, however, no such findings.

In a May 1947 affidavit, the veteran contended that he was a 
POW from January 17, 1943 to January 22, 1943.  In an August 
2002 letter, the veteran contended that during the war he was 
captured and rounded up with 40 other soldiers.  He noted 
that after a few days in a concentration camp, he and a few 
other men escaped by killing sleeping guards.  

In January 1954, however, the service department certified 
the veteran's service as recognized guerilla service from 
October 1942 to January 1944, no casualty status from January 
15, 1944 to February 14, 1944 and recognized guerilla service 
from February 15, 1944 to November 1945.  In a September 2002 
memorandum, the RO noted the veteran's affidavit but found 
that the evidence in its entirety did not support the 
veteran's claim that he was a POW.  The memorandum was signed 
by a senior veteran's service representative and a section 
chief.  The Board concurs with the RO's findings, as there is 
no objective evidence that the veteran was a POW.  

In the denial of the appellant's claim of entitlement to 
service connection for the cause of death of the veteran, the 
Board relies on the absence of any medical evidence of a 
nexus between cardiovascular disease, cerebrovascular 
disease, or the complications or symptoms thereof, to include 
ischemic heart disease and a stroke, which were first shown 
many years post-service, and any incident of or finding 
recorded during service.  In addition, there is no medical 
evidence to suggest that the veteran's service-connected 
gunshot wound of the right arm played any causative role in 
his death.  Further, the evidence does not support the 
appellant's contention that her husband was a POW.  Under 
these circumstances, service connection for the cause of the 
veteran's death is not warranted on a direct or presumptive 
basis.  38 U.S.C.A. § 1110; 38 C.F.R.§§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for the cause of death is not warranted. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  

Death Pension Benefits

The veteran served as a recognized guerilla from October 1942 
to January 1944 and February 1944 to November 1945.  There is 
no evidence that the veteran had any other service. 

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(2), 1521(j), 1541(a); 38 
C.F.R. § 3.3(b)(4).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active duty" is 
defined as full-time duty in the Armed Forces.  See 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  
Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected death pension benefits.  See 38 C.F.R. § 
3.40.

The Service Department certified in January 1954 that the 
veteran rendered recognized guerilla service.  The appellant 
has not provided evidence that the veteran had any other type 
of service.  The Court has held that findings by a United 
States service department verifying a person's service are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

Further, the Board has carefully reviewed the entire record 
and finds that there is no competent evidence to contradict 
the service department's determination with respect to the 
service of the veteran.  Therefore, the Board must find that 
the veteran did not have qualifying service.  As a result, 
death pension benefits are not warranted as there legal 
entitlement has not been established. 

Accrued Benefits

The veteran appealed an October 2002 rating decision of the 
RO, which denied the disabilities for accrued benefits 
purposes at issue.  At the time of his death, the Board had 
not issued a decision on the appeal.  The Board issued a 
decision on April 14, 2004, after the veteran's death.  
Accordingly, that decision must be vacated by a separate 
Board decision, issued simultaneously with the instant 
decision.  38 C.F.R. § 20.904.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4).  

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).

"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).
A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

1.  Post-Traumatic Stress Disorder

Establishing service connection for post-traumatic stress 
disorder requires:  (1) Medical evidence diagnosing post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).
The veteran underwent a VA psychiatric examination in May 
2001.  The examiner noted that the there was poverty of 
thought process and it was determined that the veteran was 
incompetent to handle his own funds.  The diagnosis was 
senility.  There was no medical or psychiatric evidence of 
record that showed a diagnosis of post-traumatic stress 
disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the absence of competent evidence showing that the veteran 
met the diagnostic criteria for post-traumatic stress 
disorder (PTSD), service connection for PTSD for accrued 
benefits purposes is not warranted.  

                                                    2.  
Ischemic Heart Disease

Under 38 C.F.R. § 3.307(a)(3), certain chronic diseases will 
be found to be service connected if they become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  The list of chronic diseases 
includes cardiovascular-renal disease.  38 C.F.R. § 3.309(a).  
The veteran, however, was not diagnosed as having a heart 
disability until many years after service.  Further, as 
discussed above, the Board finds that the veteran was not a 
POW and, therefore, the presumptions of 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) do note apply.

The claims file includes a December 2001 document from a 
private hospital that indicates that the veteran was 
hospitalized for cardiovascular disease and thrombosis 
between May 31, 1987 and June 3, 1987.  This is the earliest 
medical evidence in the veteran's claims file indicating that 
he had cardiovascular disease.  There is no medical evidence 
or competent opinion of record that shows a causal 
relationship between the veteran's heart disease and any 
incident of service.  

Although the veteran had contended that he had ischemic heart 
disease related to service, he was not shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion did not constitute medical 
evidence and lacked probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the evidence of file at the time of the veteran's 
death, service connection for ischemic heart disease was not 
warranted.  It follows that the appellant's claim for 
entitlement to service connection for ischemic heart disease 
for accrued benefits purposes is not warranted.

3.  Eczema

The veteran claimed that he had eczema that was somehow 
related to service.  In a December 2001 statement, the 
veteran had contended that his eczema was caused by his post-
traumatic stress disorder.

At the time of the veteran's death, there was no medical 
evidence connecting a current skin disability to service.  
Further, as the post-traumatic stress disorder was not 
related to service, the veteran was not entitled to service 
connection for eczema secondary to PTSD.  38 C.F.R. § 3.310; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, there 
was no medical evidence indicating that the veteran had 
eczema related to his service-connected gunshot wound 
disability.  Although the veteran had contended that he had 
eczema somehow related to service, the veteran was not shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion did not 
constitute medical evidence and lacked probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Based on the evidence of file at the time of the veteran's 
death, service connection for eczema was not warranted.  
Thus, entitlement to service connection for eczema for 
accrued benefits purposes is not warranted.

4.	Pneumonia

The veteran contended that he had pneumonia that began during 
or as the result of service.  The service medical records 
show no pneumonia and, while the record at the time of the 
veteran's death included evidence that he had an episode of 
pneumonia after service, there is no medical evidence or 
competent opinion that linked it to service.

Although the veteran had contended that he had pneumonia 
related to service, the veteran was not shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion did not constitute medical 
evidence and lacked probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the evidence of file at the time of the veteran's 
death, service connection for pneumonia was not warranted 
and, concomitantly, service connection for pneumonia for 
purposes of accrued benefits is not warranted.

B.  Increased Rating:  Gunshot Wound of the Right Arm

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  The 
evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's gunshot wound disability of the right arm was 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5303.  The code 
indicates that a 30 percent rating is warranted for a 
moderately severe muscle disability of the dominant hand.  A 
40 percent rating, the highest rating, is warranted for a 
severe disability of the muscle.

An April 1954 VA examination revealed a smooth, non-adherent, 
non-tender scar, 1/2 inch by 1/4 inch, and an exit scar that was 
smooth, round, non-adherent, non-tender and 1/2 inch in 
diameter.  The physician found that there was a through and 
through gunshot wound with slight weakness of the right upper 
extremity.

An October 1974 treatment record indicates that the veteran 
was treated for severe neuritis of the right upper extremity 
from October 18, 1974 to October 24, 1974.

The claims file contains a photograph of the veteran, 
apparently taken at the time of an August 1990 field 
examination.  The veteran is holding a sign bearing his name 
with both hands.  The veteran's right arm is seen lifted and 
he is gripping the sign with his right hand. 

A May 1998 VA examination showed that the veteran's right arm 
had been amputated (below the location of the gunshot wound) 
due to a non-service connected "hacking" injury.  The 
examiner found that the veteran was in a lot of pain and that 
the residuals of the amputation could not be separated from 
the residuals of the gunshot wound.  The examiner noted, 
however, that it appeared that the ankylosis resulted from 
non-use of the right shoulder due to the amputation.

The veteran underwent an August 2002 examination.  The 
examiner noted the veteran had right shoulder pain, usually 
precipitated by cold weather, and also noticed at night.  On 
range of motion testing, the veteran had 45 degrees of 
flexion and 45 degrees of abduction of the right shoulder.

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The veteran's 
impairment was rated as moderately severe.  38 C.F.R. 
§ 4.56(d) sets forth the criteria for evaluating the severity 
of a muscle disability.

A moderately severe disability of the muscles is 
characterized by:  

Type of injury:  Through-and-through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.
History and complaint:  Evidence of in-service 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 
(c) and, if present, evidence of inability to keep up with 
work requirements.

Objective findings:  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe disability of the muscles is characterized by:  

Type of injury:  Through-and-through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

History and complaint:  Record of in-service hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), worse than 
those shown for moderately severe muscle injuries and, if 
present, evidence of inability to keep up with work 
requirements.

Objective findings:  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

The following are also signs of severe muscle disability:  X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.

Although the medical evidence at the time of the veteran's 
death indicated that he was in a significant amount of pain 
due to his right shoulder, the preponderance of the evidence 
in the veteran's claims file at the time of his death does 
not indicate that the veteran's gunshot wound was severe in 
nature.  The record indicates that after the amputation of 
the veteran's arm, the only residual of the veteran's gunshot 
wound was pain.  

In the May 1998 VA examination, the examiner found that the 
symptoms related to the amputation of the right arm could not 
be separated out from the symptoms related to the gunshot 
wound.  There is no indication, however, that the examiner 
had access to the veteran's claims file.  While the examiner 
noted that it was not possible to clearly separate out the 
residuals of the veteran's gunshot wound from the residuals 
of the amputation of the arm, the evidence of record does not 
indicate that the veteran's gunshot wound was severe, based 
on the history of the wound and the healed, non-tender scars.  
Further, the Board finds no basis on which to find that the 
veteran had a severe muscle injury due to his reports of 
pain.  Based on the type of injury, the history and objective 
findings of record, the Board finds that an increased rating 
was not warranted. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran had raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that at the end of his life the veteran had multiple severe 
disabilities.  There had been no showing by the veteran, 
however, that his gunshot wound disability caused marked 
interference with employment.  Although the record indicates 
that the veteran was hospitalized for severe neuritis of the 
right upper extremity in 1974, the evidence does not indicate 
that the veteran's gunshot wound disability caused frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based on the evidence of file at the time of the veteran's 
death, a rating in excess of 30 percent for a gunshot wound 
was not warranted.  Accordingly, an increased rating for a 
gunshot wound for purposes of accrued benefits is not 
warranted.

C.  Special monthly Compensation:  Aid and 
Attendance/Housebound

As noted, the veteran's only service connected disability was 
a gunshot wound of the right arm.  During his life, the 
veteran underwent multiple examinations regarding his need 
for extra care.

In June 2000, the veteran underwent a VA examination for 
housebound status or permanent need for regular aid and 
attendance.  The physician noted that the veteran had no 
right arm, and that there was contracture of the left arm.  
The veteran was noted to have poor balance with impairment of 
hearing, loss of memory, and that he could not ambulate 
without assistance.  The physician diagnosed the veteran as 
being senile and as having osteoarthritis and heart disease.  
Upon a July 2000 examination, the physician noted that the 
veteran had been confined at a hospital due to severe pain in 
the right shoulder and body weakness and that he could not 
walk.  The veteran required assistance in feeding, attending 
to his physical needs and in taking a bath.  

An April 2001 VA examination revealed that the veteran was 
cachectic, with swelling of both feet and atrophy of both 
legs.  The veteran was found unable to perform tasks such as 
self feeding or changing clothes, or urinating or defecating 
without assistance.  The veteran underwent an additional 
examination in August 2002.  The examiner noted that the 
veteran was permanently bedridden.  The veteran weighed 93 
pounds.  The examiner found that the veteran was unable to 
feed himself, or change his clothes or bathe.  

Special monthly compensation may be awarded when there is a 
showing that a veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  See 38 U.S.C.A. § 
1114(l).  Aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  See 38 C.F.R. § 3.351.  Basic criteria 
for determining whether an individual requires regular aid 
and attendance are:  inability to dress or undress himself or 
keep himself ordinarily clean and presentable, frequent need 
for adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed himself through 
loss of coordination of upper extremities or through 
weakness, inability to attend to the wants of nature, or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his daily environment. See 38 
C.F.R. § 3.352.

The evidence indicates that the veteran, at the end of his 
life, was bedridden, and in need of regular aid and 
attendance.  The medical evidence, however, does not indicate 
that the veteran's service-connected residuals of a gunshot 
wound of the right upper extremity alone resulted in the 
veteran's need for the daily assistance of another person to 
perform activities of daily living or confined him to his 
immediate premises.  Rather, the relevant evidence shows 
that, in the last years of the veteran's life, he had 
multiple, severe disabilities, including the amputation of 
the right arm, inability to use the left arm, and 
disabilities of the lower extremities.  There is no competent 
opinion to support the claim that the veteran was unable to 
ambulate or take care of himself due solely to the residuals 
of a gunshot wound of the right arm.

Based on the evidence of file at the time of the veteran's 
death, entitlement to special monthly compensation was not 
warranted.  Thus, special monthly compensation based on the 
need for aid and attendance or being housebound for accrued 
benefits purposes is not warranted.

D.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

During the veteran's life, his only service-connected 
disability was the gunshot wound disability, rated as 30 
percent disability.  The record indicates that the veteran 
had severe nonservice-connected disabilities, including an 
amputated right arm.

A veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service- connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).  The issue is whether the veteran's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In 
a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disability or 
disabilities did not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability was whether 
the veteran, as a result of his service-connected 
disabilities alone, was unable to secure or follow any form 
of substantially gainful occupation which is consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

The veteran's 30 percent rating for his service-connected 
disability at the time of his death did not meet the 
percentage requirements for consideration of a TDIU rating on 
a schedular basis under 38 C.F.R. § 4.16(a).  The Board does 
not have authority to assign a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Moreover, in the instant 
case the Board sees no exceptional or unusual circumstances 
that would warrant referral of the case to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.  In this regard, the preponderance of 
the evidence is against the veteran's claim that his service-
connected disabilities precluded him from securing or 
following substantially gainful employment and a TDIU rating 
is not warranted.  Accordingly, a TDIU rating for accrued 
benefits purposes is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied.

Service connection for post-traumatic stress disorder, for 
purposes of accrued benefits, is denied.

Service connection for ischemic heart disease, for purposes 
of accrued benefits, is denied.

Service connection for eczema, for purposes of accrued 
benefits, is denied.

Service connection for pneumonia, for purposes of accrued 
benefits, is denied.

A rating in excess of 30 for a gunshot wound of the right 
arm, for purposes of accrued benefits, is denied.

Special monthly compensation based on the need for aid and 
attendance or being housebound, for purposes of accrued 
benefits, is denied.

A total disability rating based on individual unemployability 
due to service connected disability, for purposes of accrued 
benefits, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


